Citation Nr: 1724543	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-33 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for loss of vision, to include as secondary to type 2 diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to August 1978, including service in Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a February 2014 video conference hearing.  A transcript of that hearing is of record. 

The Board previously remanded this issue on appeal for additional development in July 2014, March 2015, and September 2015.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has current diagnosis of a chronic disability manifested by vision loss beyond congenital or developmental refractive error. 

2.  Diabetes mellitus type 2 has not been clinically established; an acquired eye disorder has not been shown; refractive errors of the eye are not disabilities within the meaning of those paying compensation benefits.



CONCLUSION OF LAW

The criteria for service connection for loss of vision have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA provided the required notice in July 2008, prior to the initial adjudication and readjudication of the claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014).  In connection with the current appeal, VA has of record evidence including available service treatment records, VA treatment records, private treatment records, written statements that were submitted by the Veteran, and a transcript of the Veteran's testimony at the February 2014 hearing.  In particular, the AOJ obtained treatment records from Central Texas VA Health Care System and South Texas VA Health Care System since the last Board remand, and they are now associated with the Veteran's claims file.  

Further, in September 2015, the Board remanded the appeal for further development.  Specifically, as to the claim of entitlement to service connection for loss of vision, to include as secondary to type 2 diabetes mellitus, the Board directed the AOJ to obtain a clarifying addendum opinion on whether the Veteran had a current diagnosis of a chronic disability manifested by vision loss.  

In November 2015, the addendum opinion was completed and it is now included in the Veteran's claims file.  For reasons discussed in further detail below, the Board finds this addendum opinion adequate.  Therefore, the above actions constitute substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  They also satisfy VA's duty to assist the Veteran.

II. Service Connection

The Veteran is seeking entitlement to service connection for loss of vision.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after separation when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Congenital or developmental defects and refractive errors of the eyes are not diseases or injuries within the meaning of applicable legislation providing for compensation benefits.  38 C.F.R. § 3.303(c) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  38 U.S.C.A. § 5107 (West 2014).  VA shall consider all information and lay and medical evidence of record in a case.  If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

The criteria for service connection for loss of vision have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

Specifically, the preponderance of the evidence is against finding that the Veteran has current diagnosis of a chronic disability manifested by vision loss beyond congenital or developmental refractive error.  Absent evidence of a current disability, a claim for service connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).   Refractive errors of the eye do not qualify as a disability for VA compensation purposes under the law.  38 C.F.R. § 3.303(c).

Here, service treatment records (STRs) show that at a February 1970 pre-induction examination, the Veteran's vision was 20/25 and he was noted as having defective distant vision.  At various points in service, he reported problems with reading, and blurry vision.  See April 1975 and January 1977 service treatment notes.  In June 1978, he was diagnosed with congenital/developmental refractive error (hyperopia).  

The VA examiner in the September 2015 addendum opinion states that the finding of congenital or developmental refractive error is consistent with the Veteran's claimed vision loss - blurred vision, near and distance, and halos.  Indeed, the January 2014 VA examination documents the Veteran's complaint that he had "blurry vision distance and near with current glasses and halos around lights for sometime."  Both the August 2008 and January 2013 VA examinations document fully correctable visual acuity in both eyes, and neither examination documented vision loss due to acquired disability.   

The Board notes that the Veteran has consistently reported that his vision loss was due to his diabetic conditions.  However, as the Board found in the September 2015 decision, there is no diagnosis of type 2 diabetes mellitus which is supported by medical testing or evidence.  Nothing added to the record has changed that conclusion.  Pertinent findings were discussed by the most recent examiner.

Consistent with this lack of medical diagnosis of type 2 diabetes mellitus, the evidence shows no medical evidence of ocular pathology superimposed on Veteran's claimed visual loss, except for the August 2008 VA examination.  

The August 2008 VA examination, however, affords less weight because the evidence indicates that the diagnosis of diabetic retinopathy was supported not by a medical testing, but rather it was based on the Veteran's lay statement that he had 6 year history of type 2 diabetes mellitus.  Moreover, no other evidence of record shows the same finding as in this examination that the Veteran's vision loss was visual fluctuation secondary to diabetes mellitus and the Veteran had diagnosis of diabetic retinopathy in left eye.  Indeed, the medical records demonstrate negative results for diabetic retinopathy-no retinal evaluations (STRs, telemedicine retinal examination in May 2008 and September 2009, January 2013 VA examination) prior to and following the August 2008 VA examination revealed any evidence of diabetic or other retinopathy.  

In conclusion, the Board finds the first element of service connection is not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for loss of vision is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


